MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             FILED
regarded as precedent or cited before any
                                                             Aug 10 2017, 9:02 am
court except for the purpose of establishing
the defense of res judicata, collateral                           CLERK
                                                              Indiana Supreme Court
estoppel, or the law of the case.                                Court of Appeals
                                                                   and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Alexander L. Hoover                                      Curtis T. Hill, Jr.
Law Office of                                            Attorney General of Indiana
Christopher G. Walter, P.C.
                                                         Andrea E. Rahman
Nappanee, Indiana                                        Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        August 10, 2017
Child Relationship of:                                   Court of Appeals Case No.
S.S. (Minor Child),                                      50A05-1703-JT-658
      and                                                Appeal from the Marshall Superior
                                                         Court
K.F. (Mother),
                                                         The Honorable Curtis D. Palmer,
Appellant-Respondent,                                    Judge

        v.                                               Trial Court Cause No.
                                                         50C01-1605-JT-1

The Indiana Department of
Child Services,
Appellee-Petitioner.



Bradford, Judge.

Court of Appeals of Indiana | Memorandum Decision 50A05-1703-JT-658| August 10, 2017   Page 1 of 17
                                                Case Summary
[1]   Appellant-Respondent K.F. (“Mother”) appeals the juvenile court’s order

      terminating her parental rights to S.S. She raises the following restated issue on

      appeal: whether the Appellee-Petitioner the Indiana Department of Child

      Services (“DCS”) presented sufficient evidence to support termination of her

      parental rights to S.S. Specifically Mother contends that DCS did not prove by

      clear and convincing evidence that (1) the conditions that resulted in S.S.’s

      removal could not be remedied within a reasonable amount of time, (2)

      continuation of the parent-child relationship posed a threat to the well-being of

      S.S., and (3) termination was in S.S.’s best interest. Concluding that the

      evidence is sufficient to support the termination order, we affirm.



                                 Facts and Procedural History
[2]   Mother is the biological parent of S.S., who was born on July 27, 2011.1 On

      November 15, 2013, DCS removed S.S. from the parents’ care on an emergency

      basis and placed S.S. in foster care. A Child in Need of Services (“CHINS”)

      petition was filed by DCS on November 19, 2013. DCS’s original permanency

      plan was reunification with Mother. On November 26, 2013, the juvenile court

      entered an order granting the CHINS petition.




      1
          The biological father’s rights were also terminated, but he does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 50A05-1703-JT-658| August 10, 2017                   Page 2 of 17
[3]   On March 5, 2015, the juvenile court held a hearing for a periodic case review,

      and on March 6, 2015, the juvenile court issued an order stating that the

      permanency plan would continue to be reunification with Mother. On July 2,

      2015, a hearing was held on the permanency plan. On July 16, 2015, the

      juvenile court issued an amended order changing the permanency plan to

      adoption with a concurrent plan for reunification.


[4]   On October 7, 2015, the juvenile court issued an order placing S.S. under the

      guardianship of his maternal grandmother.2 The CHINS proceeding remained

      pending during the guardianship.


[5]   On or about January 4, 2016, DCS removed S.S. from his grandmother’s care

      and placed him with a foster family. On January 19, 2016, the trial court issued

      an order stating that on December 31, 2015, the grandmother said that she

      could no longer care for S.S. and asked that he be removed from her care. The

      juvenile court affirmed that S.S. should remain the in foster family’s care.


[6]   On May 10, 2016, DCS filed a verified petition for involuntary termination of

      parental rights. After a permanency hearing on July 7, 2016, on July 25, 2016,

      the juvenile court issued an order stating that the permanency plan would be

      adoption.




      2
          The order was issued in cause number 50C01-1508-GU-49.


      Court of Appeals of Indiana | Memorandum Decision 50A05-1703-JT-658| August 10, 2017   Page 3 of 17
[7]   On January 31, 2017, a fact-finding hearing was held on DCS’s termination

      petition. At the hearing, DCS’s family case manager (“FCM”) and the

      psychologist that worked with Mother during the CHINS proceedings, Dr.

      Anthony Berardi, testified that termination of parental rights was in the best

      interest of S.S. Based upon all of the evidence presented, the juvenile court

      issued an order granting DCS’s petition for termination of parental rights on

      February 23, 2017. In doing so, the juvenile court made the following pertinent

      specific findings:

              4.     The child, [S.S.], was removed from the parents’ care on
              an emergency basis on November 15, 2013, and a CHINS
              Petition was filed thereafter on November 19, 2013.

              5.     The child has now been out of the parents’ care for over
              three years.

              ***

              8.    The Marshall County DCS became involved with the
              family due to a hotline report of November 14, 2013, alleging
              numerous bruises on the two-year-old child. The child had earlier
              been diagnosed as Failure-to-Thrive due to insufficient feeding by
              the mother.

              9.      An investigation the following day showed the child to
              have bruises on his lower back/spine area, above his right eye,
              under both left and right eyes, upper rear right thigh, front upper
              left thigh, right lower inner arm, lower center left leg and left
              inner elbow.

              10. Caregivers, mother and maternal grandmother, were either
              unaware of the bruising or had no explanation for the bruising.
              The child was diagnosed with global developmental, cognitive,
              social and speech delays (all of which continue to this day).

      Court of Appeals of Indiana | Memorandum Decision 50A05-1703-JT-658| August 10, 2017   Page 4 of 17
        11. The child was adjudicated as a Child in Need of Services
        on January 16, 2014, and a Dispositional Order was entered on
        that same date, awarding wardship to the DCS.

        12. The initial permanency plan for the child was
        reunification. However, the permanency plan was later amended
        to include concurrent plans of adoption and guardianship.

        13. An initial termination of parental rights petition was filed
        on August 24, 2015, with regard to both parents (50C01-1508-JT-
        1 l ). This initial petition was dismissed on October 13, 2015,
        following the court approval of a guardianship for the child with
        the maternal grandmother.

        14. Actual placement of the child through the guardianship
        with the maternal grandmother (50C01-1508-GU-49) lasted less
        than thirty days until it was terminated by court order (at the
        request of the grandmother) on January 6, 2016. The CHINS
        cause remained active through the pendency of the guardianship.

        15. The mother had also resided with the maternal
        grandmother and the child during the pendency of the
        guardianship and was the primary care-giver. However, the
        maternal grandmother was unable to adequately care for the
        child’s special needs, even with the assistance of the mother.

        16. Following the dismissal of the guardianship, the child was
        returned to the foster home where he had been residing since the
        initial detention in November of 2013.

        17. The current Petition for Termination of Parental Rights
        was filed May 10, 2016.

        18. The child has been removed from the parents’ care at least
        six months pursuant to the CHINS dispositional decree.

        19. The child has been removed from the parents’ care in
        excess of fifteen of the most recent twenty-two months pursuant
        to the CHINS dispositional decree.

Court of Appeals of Indiana | Memorandum Decision 50A05-1703-JT-658| August 10, 2017   Page 5 of 17
           20. The child has special needs due to autism disorder and
           global developmental delays for which he is receiving physical
           and occupational therapy services while in foster care.

           21. The child requires a special diet which excludes: dairy,
           gluten, casein, wheat, corn, bananas, raisins and red dye #40.

           22. A number of services were recommended for the mother
           which included: a parenting assessment, counseling, visitation
           with the child, homemaker services, an RSP3 caseworker and a
           psychological evaluation.

           23. The counseling, visitation and RSP caseworker services
           began in 2014 and have continued through the present time.

           24. During the pendency of the CHINS case the mother has
           demonstrated an unstable living situation in that she has had
           approximately eight different jobs, and is currently unemployed
           and selling plasma twice per week for income.

           25. During the pendency of the CHINS case the mother has
           demonstrated an unstable living situation in that she has moved
           residences and changed school districts numerous times.

           26. During the pendency of the CHINS case the mother has
           demonstrated an unstable living situation in that she has moved
           in with three different men whom she refers to as “fiancés.”

           27. All service providers, the DCS family case manager, the
           foster mother and the CASA all testified that S.S.’s behaviors are
           best controlled by a stable lifestyle with routine, structure and a
           highly-regulated diet.

           28. All service providers, the DCS family case manager, the
           foster mother and the CASA all testified that whatever progress
           had been made by S.S. when he was first placed in foster care



3
    “RSP” stands for Rehabilitation Service Provider.


Court of Appeals of Indiana | Memorandum Decision 50A05-1703-JT-658| August 10, 2017   Page 6 of 17
        was lost in the short time he was placed with his grandmother
        and mother in the guardianship. The court finds that the mother
        cannot provide the stable lifestyle and routine that S.S.’s special
        needs require.

        29. The mother’s visits had progressed from fully supervised to
        in-home, partially supervised visits until the mother had an
        episode of domestic violence with her then fiancé in which she
        broke his collarbone and her apartment was found to be infested
        with bedbugs.

        30. Dr. Berardi, the psychologist who performed the
        psychological evaluation, found the mother to have a below
        normal intelligence and “a significant personality disorder”
        which has, and will continue, to cause her to choose poor
        domestic partners.

        31. The mother is “overwhelmed easily” and prone to
        outbursts of anger when placed in stressful situations. Visit
        supervisors reported mother was stressed during supervised visits
        and would display anger issues.

        32. The mother currently resides with her fiancé, Harry Bobb,
        with whom she has had domestic violence issues as recently as
        October of 2016. At that time, she received black eyes from an
        altercation with him. Mr. Bobb has tested positive for marijuana
        on a number of occasions and now refuses any further drug tests
        from the DCS. Mother testified that if she obtained custody of
        the child, Mr. Bobb would be the caretaker for the child while she
        was at work. (Mr. Bobb is home full-time as he receives disability
        income.)

        33. Dr. Berardi also opined that the mother does not function
        well in stressful situations and that financial pressures, her
        numerous job changes, residence changes and romantic partner
        changes created stress for her. He also noted that caring for a
        special needs child is a stress creator. He advised the DCS that
        reunification with the mother should not be pursued.

Court of Appeals of Indiana | Memorandum Decision 50A05-1703-JT-658| August 10, 2017   Page 7 of 17
        34. Mother was provided a Bowen Center RSP who worked
        within the home on financial budgeting and other stress
        management issues. This service was not successful as the
        mother ordered the RSP caseworker not to return to her home or
        she would call the police and have the RSP caseworker arrested
        for trespassing.

        35. All service providers, the DCS family case manager, the
        foster mother and the CASA all testified the child needs
        continuous “line of sight” supervision in order to remain safe. In
        the past, he has exhibited self-harming behaviors of eating non-
        food items that will fit in his mouth, banging his head on solid
        objects and picking his nose with the intent to cause bleeding. He
        also ‘‘bolts” from caregivers unexpectedly and can run into roads
        or out of the house if not watched carefully. A harness is used on
        him at times when out in public. A special bed is required that
        keeps him fully contained at night so he cannot get out and hurt
        himself. He will be six years old this summer and is not potty
        trained. He has only recently begun to use words, but cannot
        form even simple sentences.

        36. During physical and occupational therapy, he has tried to
        escape the therapy facility. The therapists noted that the child’s
        behaviors in therapy sessions were much more controlled when
        he is subject to routine structure and a regulated diet. On one
        occasion, when the child was brought to therapy by the mother
        (during the maternal grandmother guardianship period) it was
        obvious that he was out of his routine and/or off of his diet as his
        behaviors were out of control. He head-butted one his therapists,
        breaking her nose.

        37. The foster mother, who has had the child in her home for
        the past three years, has considered adopting him. However, she
        has four older children of her own who help provide supervision
        for the child and when those children are grown she is unsure she
        can provide the child the constant supervision he needs without
        their assistance.


Court of Appeals of Indiana | Memorandum Decision 50A05-1703-JT-658| August 10, 2017   Page 8 of 17
              38. Despite three years of instruction through the visitation
              supervisors, DCS personnel, counseling and therapy
              professionals, the mother (although she has made some progress)
              has been unable to demonstrate the ability to understand or
              ability to implement the tools necessary to take care of the child’s
              special needs.

              39. The CASA volunteer, Ms. Kinney, believes the mother is
              incapable of prioritizing the child’s special needs over her other
              life issues and that termination of parental rights is in the child’s
              best interests.

              40. The mother has concerns that someday the child will be
              bigger and stronger than her and she will not be able to physically
              control him.

              41. The court finds that the mother is (and will continue to be)
              unable to meet the special needs of the child caused by his autism
              spectrum disorder and global developmental delays.

              42. The court further finds that there is a reasonable
              probability that the conditions which resulted in the removal
              from the parents’ home and placement outside the home will not
              be remedied because the mother’s low intellectual functioning
              and personality disorder result in her inability to meet the child’s
              special needs.

              43. The court further finds that termination of the parent-child
              relationship is in the best interests of the child and there is a
              reasonable probability that the continuation of the parent-child
              relationship threatens the well-being of the child.


      Appellant’s App. Vol. II, pp. 11-14.

[8]   S.S. has been placed in a stable home with a foster family. He has been living

      with the foster mother for over three years, and she testified that she would be

      able to continue caring for him.
      Court of Appeals of Indiana | Memorandum Decision 50A05-1703-JT-658| August 10, 2017   Page 9 of 17
                                  Discussion and Decision
[9]    This court has long had a highly deferential standard of review in cases

       concerning the termination of parental rights. In re K.S., 750 N.E.2d 832, 836

       (Ind. Ct. App. 2001). When reviewing a termination of parental rights case, we

       will consider only the evidence and reasonable inferences that are most

       favorable to the judgment. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

       2004), trans. denied. Thus, we will not reweigh the evidence or judge the

       credibility of the witnesses. Id. We will only set aside the court judgment

       terminating a parent-child relationship if it is clearly erroneous. In re B.J., 879

       N.E.2d 7, 14 (Ind. Ct. App. 2008).


[10]   The traditional right of a parent to establish a home and raise her children is

       protected by the Fourteenth Amendment to the United States Constitution.

       Bester v. Lake Cnty. Office of Family and Children, 839 N.E.2d 143, 145 (Ind. 2005).

       Furthermore, we acknowledge that the parent-child relationship is “one of the

       most valued relationships of our culture.” Id. However, parental rights are not

       absolute and the law allows for the termination of such rights when a parent is

       unable or unwilling to meet her responsibilities as a parent. In re T.F., 743

       N.E.2d 766, 773 (Ind. Ct. App. 2001), trans denied. The purpose of terminating

       parental rights is to protect the child, not to punish the parent. Id. The juvenile

       court may terminate the parental rights if the child’s emotional and physical

       development is threatened. Id. The juvenile court need not wait until the child

       has suffered from irreversible harm. Id.



       Court of Appeals of Indiana | Memorandum Decision 50A05-1703-JT-658| August 10, 2017   Page 10 of 17
[11]   Before an involuntary termination of parental rights may occur, DCS is

       required to prove by clear and convincing evidence that:


               (A) one (1) of the following exists:

                       (i) the child has been removed from the parent for at least
                       six (6) months under a dispositional decree;

                       (ii) a court has entered a finding under IC 31-34-21-5.6 that
                       reasonable efforts for family preservation or reunification
                       are not required, including a description of the court’s
                       finding, the date of the finding, and the manner in which
                       the finding was made; or

                       (iii) the child has been removed from the parent and has
                       been under the supervision of a county office of family and
                       children or probation department for at least fifteen (15)
                       months of the most recent twenty-two (22) months,
                       beginning with the date the child is removed from the
                       home as a result of the child being alleged to be a child in
                       need of services or a delinquent child;

               (B) that one (1) of the following is true:

                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.

                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.

                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;

               (C) termination is in the best interests of the child; and

               (D) there is a satisfactory plan for the care and treatment of the
               child.




       Court of Appeals of Indiana | Memorandum Decision 50A05-1703-JT-658| August 10, 2017   Page 11 of 17
       Ind. Code § 31-35-2-4(b)(2). DCS’s burden of proof for establishing these

       allegations in a termination case is one of “clear and convincing evidence.” In

       re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009).


          I. Conditions Resulting in Removal Not Likely to Be
                                Remedied
[12]   “We begin by emphasizing that a trial court need not wait until a child is

       irreversibly influenced by a deficient lifestyle such that his or her physical,

       mental, and social growth is permanently impaired before terminating the

       parent-child relationship.” Castro v. State Office of Family & Children, 842 N.E.2d

       367, 372 (Ind. Ct. App. 2006). “When the evidence shows that the emotional

       and physical development of a child in need of services is threatened,

       termination of the parent-child relationship is appropriate.” In re L.S., 717

       N.E.2d 204, 208 (Ind. Ct. App. 2002).


[13]   When determining whether there is a reasonable probability that a parent will

       remedy the conditions resulting in their child’s removal from the home, a trial

       court engages in a two-step inquiry. First the trial court “must ascertain what

       conditions led to their placement and retention in foster care.” In re K.T.K., 989

       N.E.2d 1225, 1231 (Ind. 2013). Second, the trial court must determine

       “whether there is a reasonable probability that those conditions will not be

       remedied.” Id. The statute does not simply focus on the initial reason or

       reasons for removal, “but also those bases resulting in continued placement




       Court of Appeals of Indiana | Memorandum Decision 50A05-1703-JT-658| August 10, 2017   Page 12 of 17
       outside the home.” In re A.I. v. Vanderburgh Cnty. OFC, 825 N.E.2d 798, 806

       (Ind. Ct. App. 2005).


[14]   Mother argues that the evidence does not support the finding that there is a

       reasonable probability that the conditions that resulted in S.S.’s removal will

       not be remedied because the initial reason S.S. was removed was the bruising

       found on his body. Mother further argues that the trial court focused on

       Mother’s inability to care for S.S., which was not a factor in his original

       removal. Mother, however, is misreading the statute. Under Indiana Code

       section 31-35-2-4(b)(2)(B)(i), DCS must show a “reasonable probability that the

       conditions that resulted in the child’s removal or the reasons for placement

       outside of the home of the parents will not be remedied.” (emphasis added).

       “[I]t is not just the basis for the initial removal of the child that may be

       considered for purposes of determining whether a parent’s rights should be

       terminated, but also those bases resulting in the continued placement outside of

       the home.” In re A.I., 934 N.E.2d at 806. As DCS and the juvenile court noted,

       S.S. continued to remain outside of his Mother’s care due to her inability to

       properly supervise and care for him.


[15]   The juvenile court made numerous thoughtful findings regarding Mother’s

       instability, lack of consistent housing and employment, unstable and sometimes

       violent relationships with her three different fiancés, psychological issues,

       inability to manage stress, drug use, and inability to meet S.S.’s special needs

       notwithstanding the myriad of services that were designated to address her

       issues throughout the underlying CHINS and instant termination proceedings.

       Court of Appeals of Indiana | Memorandum Decision 50A05-1703-JT-658| August 10, 2017   Page 13 of 17
       Specifically, the record reveals that during the underlying CHINS proceeding

       Mother has had at least eight jobs, has moved numerous times, has had three

       different live-in and unemployed fiancés, and is incapable of understanding and

       addressing S.S.’s special needs and dietary restrictions. Despite the extensive

       services provided to Mother over the course of several years, the juvenile court

       determined, at the time of the termination hearing, that Mother was incapable

       of providing S.S. with a safe and stable environment nor is she capable of

       meeting S.S.’s special needs caused by his autism spectrum disorder, global

       development delays, and special dietary needs. Based upon the ample evidence

       that Mother is “unable to demonstrate the ability to understand and the ability

       to implement the tools necessary to take care of [S.S.’s] special needs,” and her

       inability to maintain stable employment and housing, we conclude that Mother

       has not sustained her burden to show that the juvenile court’s determination in

       this regard was clearly erroneous. Appellant’s App. Vol. II, p. 14.



       II. Continuation of the Parent-Child Relationship
             Posed a Threat to the Child’s Well-being
[16]   Next we address Mother’s claim that DCS failed to show by clear and

       convincing evidence that the continuation of the parent-child relationship

       would be detrimental to S.S. Under Indiana Code section 31-35-2-4(b)(2)(B),

       DCS need only prove that “[t]here is a reasonable probability that the

       conditions that resulted in the child’s removal or the reasons for the placement

       outside the home of the parents will not be remedied,” that “[t]here is a


       Court of Appeals of Indiana | Memorandum Decision 50A05-1703-JT-658| August 10, 2017   Page 14 of 17
       reasonable probability that the continuation of the parent-child relationship

       poses a threat to the well-being of the child,” or that the child has been

       adjudicated as CHINS on two separate occasions. As discussed above, DCS

       presented ample evidence for the juvenile court to conclude that there was not a

       reasonable probability that the reasons for continued placement outside of the

       parent’s home would not be remedied. Because Indiana Code section 31-35-2-

       4(b)(2(B) is written in the disjunctive, and in light of our conclusion relating to

       the probability that the conditions leading to continued placement outside of

       the parent’s home would not be remedied, we need not consider Mother’s claim

       as to whether the evidence is sufficient to prove that the parent-child

       relationship posed a threat to the S.S.’s well-being.



                           III. The Child’s Best Interest
[17]   Finally, we address Mother’s claim that DCS failed to prove that termination of

       her parental rights was in S.S.’s best interest. When reviewing such claims, we

       are mindful of the fact that the juvenile court is required to look beyond the

       factors identified by DCS and consider the totality of the circumstances.

       McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct.

       App. 2003). In doing so, this court must subordinate the interest of the parent

       of the child involved. Id.


[18]   In addressing whether continuation of the parent-child relationship is in S.S.’s

       best interest, we note that the DCS case manager and the psychologist, Dr.

       Berardi, testified that termination was in S.S.’s best interest. Such testimony is

       Court of Appeals of Indiana | Memorandum Decision 50A05-1703-JT-658| August 10, 2017   Page 15 of 17
       sufficient to support the juvenile court’s conclusion in this regard. See In re A.B.,

       887 N.E.2d 158, 170 (Ind. Ct. App. 2008). However, additional evidence

       further supports the juvenile court’s conclusion. S.S. has autism spectrum

       disorder and global developmental delays. Consequently, S.S. requires a

       special diet, a calm environment, and a routine schedule. If he does not receive

       these things, S.S. is likely to have tantrums during which he will throw himself

       to the ground, throw things, head-butt objects or people until he bleeds, or pick

       his nose until he bleeds.


[19]   Furthermore, during the CHINS proceedings Mother lived in at least eight

       different residences in multiple school districts, held at least eight different jobs,

       and had three unemployed and live-in fiancés. Mother also has a personality

       disorder that causes her to enter into volatile romantic relationships. Mother

       has broken the collarbone of one of her ex-fiancés, and her current fiancé has

       hit her on at least one occasion. Despite the violence, Mother has no plans to

       end the relationship. In fact, Mother expects the current fiancé to help her care

       for S.S. This is clear evidence that Mother is likely to continue engaging in a

       very tumultuous and violent lifestyle. It is likely that exposing S.S. to such a

       negative environment would cause him to engage in behavior that is harmful to

       himself and others.


[20]   The testimony from service providers established that Mother has not “shown

       that she understands, and can meet his needs, based on his diagnosis and his

       behavior and the special requirements that he has.” Tr. pp. 52-53. Dr. Berardi

       opined that Mother is “[p]reoccupied with her emotional neediness” and she

       Court of Appeals of Indiana | Memorandum Decision 50A05-1703-JT-658| August 10, 2017   Page 16 of 17
       “clearly put[s] her own needs before her son’s needs for a stable mother and

       home life.” Ex. p. 14. Dr. Berardi further opined that Mother’s psychological

       issues make it unlikely that she will reach a level of stability that would allow

       her to care for her son. Consequently, Dr. Berardi recommended that DCS

       seek alternative permanency plans for S.S.


[21]   In sum, Mother’s history of instability, and psychological issues, as well as her

       lack of understanding of how to meet S.S.’s special needs, support the juvenile

       court’s decision to terminate her parental rights. We decline her invitation to

       reweigh and reassess the evidence related to the challenged findings. We

       therefore conclude that the juvenile court did not clearly err in terminating

       Mother’s parental rights with S.S.


[22]   We affirm the judgment of the juvenile court.


       May, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 50A05-1703-JT-658| August 10, 2017   Page 17 of 17